Citation Nr: 0726087	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-34 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than May 1, 
2005, to add current spouse as dependent.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

3.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
January 1959, from March 1961 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 14, 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied entitlement to special 
monthly compensation based on aid and attendance and 
determined that entitlement to special home adaptation and 
specially adapted housing was not established.  

This matter also arises from a July 2005 letter that notified 
the veteran that his current spouse was added to his award 
effective May 1, 2005. 

The veteran presented testimony at a personal hearing in 
September 2006 at the RO before a Decision Review Officer.  
The veteran also presented testimony at a personal hearing in 
February 2007 before the undersigned Acting Veterans Law 
Judge.  A copy of each hearing transcript was attached to the 
claims file.

Although the veteran initially disagreed with the denial of 
aid and attendance, in a written statement received in 
September 2006, he withdrew this appeal.  Thus, as the 
veteran did not perfect his appeal on the issue of 
entitlement to aid and attendance, it is not before the 
Board.

The issue of entitlement to an effective date earlier than 
May 1, 2005, to add a current spouse as dependent is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have loss of use of both lower 
extremities as a result of his service-connected disabilities 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.

2.  The veteran does not have loss of use of either upper 
extremity.

3.  There is no competent medical evidence that the veteran 
has blindness in both eyes.  

4.  There is no competent medical evidence that the veteran 
has service-connected loss of use of one lower extremity 
together with residuals of service-connected organic disease 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.

5.  The veteran is not shown to have permanent and total 
service-connected disability which is due to blindness in 
both eyes, with 5/200 or less visual acuity, or which 
includes the anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
are not met.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2006).

2.  The criteria for a certificate of eligibility for 
financial assistance in acquiring special home adaptations 
are not met.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 
3.809a (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2006 that discussed 
specific evidence and the particular legal requirements 
applicable to the claims for special home adaptation and 
specially adapted housing.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA 
has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the most recent adjudication in 
a statement of the case issued in September 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

II. Specially adapted housing and special home adaptation 
grants

In March 2006, the veteran applied to acquire specially 
adapted housing or a special home adaptation grant.  
38 U.S.C.A. § 2101(a) or 2101(b).  He stated on the 
application that he was 100 percent disabled and that his 
heart was very weak.  He was not able to climb stairs or walk 
any distance at all.  VA had issued an electric scooter.  He 
was not allowed to drive and had to rely on others for 
transportation.  He had lost his home that had a lift to gain 
entry due to Hurricane Katrina.  Under the building codes, 
his new house must be elevated seventeen feet above sea 
level.  A ramp was not possible so he needed a lift to get 
into his house.  

The veteran contends that he is 100 percent disabled and all 
conditions were a result of prostate cancer due to herbicide 
exposure in Vietnam.  He claims that due to a compromised 
heart he did not have even reasonable blood flow throughout 
his body.  He claims that radiation treatments for prostate 
cancer resulted in radiation colitis which lessened his 
hemoglobin count to such a degree that he had received two 
blood transfusions by VA.  Because of his lack of blood flow 
and weakened heart, he could only walk about 5 steps before 
having to stop to get his breath and let his legs become 
supple again.  

VA treatment records show that in February 2002, the veteran 
had a diagnosis of heart valve and was on anti-coagulation 
therapy.  

A March 2006 statement by H.G., M.D., noted that the veteran 
left home on occasion when his wife could drive him as the 
doctor had prohibited him from driving because of fear of 
another incident of sudden cardiac death.  He went out for 
medical appointments, haircuts and essential things.  The 
above conditions could only apply when the veteran was not 
having a bleeding episode due to his radiation colitis or was 
not over tired due to his anemia or congestive heart failure.  

He used an electric scooter and a lift chair/sling.  He was 
not bedridden or blind.  He had loss of anal sphincter 
control and bladder sphincter control.  He could walk some 
and get around some without assistance.  He could not dress 
and undress without assistance.  He could use the bath/toilet 
without assistance.  He could wash, keep himself clean, and 
feed himself without assistance.  He was not able to protect 
himself from the hazards of life.  He was not in a nursing 
home.  

The evidence of record shows that the veteran was diagnosed 
with prostate cancer in November 2001.  He later elected 
radiation therapy and developed radiation colitis secondary 
to therapy for prostate cancer.  A colonoscopy in July 2003 
found changes consistent with telangiectasias felt secondary 
to radiation therapy.  

VA outpatient treatment records show that the veteran 
suffered gastrointestinal (GI) bleeds due to his radiation 
colitis.  At times, episodes of rectal bleeding were also 
related to aspirin anti-coagulation therapy for nonservice-
connected heart disease and alcohol use.  In October 2003, 
after discontinuing aspirin therapy, he had no further rectal 
bleeding and was no longer symptomatic from his mild anemia.  

In November 2003 he complained of having problems with legs 
with ambulation.  He stated that he could not walk any 
distance without feeling tightness and pain.  He had chronic 
leg problems with some worsening.  He was not treating the 
leg problems except for occasional support hose use.  The 
assessment was leg pain-? neuropathy.  

Regarding radiation colitis, his primary complaint was rectal 
bleeding which was mild to severe.  He had become anemic and 
in December 2003 was hospitalized for symptomatic anemia and 
received blood transfusions.  

VA outpatient records show that the veteran continued to 
complain of rectal bleeding.  On examination in June 2004 his 
anemia had improved but he still had mild evidence of anemia; 
with frequent rectal bleeding fecal leakages.  

At an August 2004 vascular consultation the veteran had 
complained of 1/2 block bilateral calf claudication with 
occasional progression into his thighs which had been 
increasing in severity within the past eight months.  His 
last examination in the vascular lab was May of 2000 at which 
time he had primary complaints of bilateral hip and buttock 
pain which radiated distally into his knees which he felt was 
related to his osteoarthritis.  Testing at the time of the 
August 2004 consultation revealed moderate bilateral lower 
extremity atherosclerotic peripheral vascular disease 
(ASPVD).  An addendum in September 2004 noted that the 
veteran had peripheral vascular occlusive disease that was 
localized to the aortoiliac segments bilaterally.  

VA outpatient treatment records show that the veteran had 
recurrent rectal bleeding although very little and anemia.  
When seen in September 2006 he related that he had increased 
his drinking for several days, which caused him to have lower 
gastrointestinal bleeding.  A review of systems indicated 
that his rectal bleeding had decreased and was less.  An eye 
examination in September 2006 showed refractive error for 
which bifocals were prescribed.

The veteran testified at his September 2006 RO hearing as to 
his symptoms and the effects on his daily activities.  He 
reported that the radiation colitis caused him to bleed all 
the time and resulted in anemia quite often.  He claimed that 
he also had a heart condition due to a lack of blood and 
anemia.  In October of the prior year his heart had suddenly 
stopped but he was revived; his heart was damaged severely.  
VA had provided him with a motorized scooter to use.  

The veteran testified in February 2007 at a Board hearing as 
to his symptoms that required specially adaptive housing or 
special home adaptation.  He testified that his legs did not 
work and he had trouble breathing.  He testified that he did 
not want a special bathroom but that he needed a lift to get 
into his house.  He testified that although he could walk 
short distances, he essentially he had loss of use of his 
lower extremities and that the loss of his legs prevented him 
from going up stairs.  

After a review of all the evidence of record, whether or not 
specifically cited in this decision, the Board finds that 
entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations is not established.  See Newhouse v. 
Nicholson, No. 06-7302 (Fed. Cir. Aug. 10, 2007); Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Board has reviewed the evidence and finds that the 
veteran is service-connected for colitis, secondary to 
radiation treatment, evaluated as 60 percent disabling; 
radiation proctitis, evaluated as 60 percent disabling; 
prostate cancer due to the exposure to Agent Orange, 
evaluated as 40 percent disabling and for a total rating 
based on individual unemployability effective March 1, 1994.  

The law and regulations provide that a veteran with active 
service is eligible for assistance in acquiring specially 
adapted housing if the disability has been incurred or 
aggravated as the result of active and the veteran is 
entitled to compensation for permanent and total disability 
due to (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) the loss or loss of use of one lower  extremity 
together with the loss or loss of use of one upper  extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 U.S.C.A. §  2101(a)(1)(2)(3) 
(West 2002); 38 C.F.R. §  3.809(b)(1)(2)(3)(4) (2006).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches, 
or canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 U.S.C.A. § 
2101 (West 2002); 38 C.F.R. § 3.809(d) (2006).

VA has recognized the veteran's total impairment in the grant 
of a total disability rating based on individual 
unemployability due to service-connected disabilities from 
March 1994.  The question at issue on appeal is whether the 
veteran's service-connected disabilities have resulted in 
loss of use of both lower extremities.  The evidence shows 
that the veteran uses a motorized scooter and he claims that 
the loss of use of his lower extremities is due to his 
service-connected disabilities.  However, the evidence of 
record shows that the use of a motorized scooter was provided 
for his nonservice-connected heart condition which pre-
existed his service-connected prostate cancer and treatment 
therefor.  The evidence of record does not show that any 
anemia due to rectal bleeding from radiation colitis has 
weakened his heart.  The loss of use of his legs is 
attributed to ASPVD that is related to his nonservice-
connected heart condition.  He is not allowed to drive due to 
fear of sudden death syndrome also related to his nonservice-
connected heart condition.  Thus, there is no loss of use of 
either leg due to a service-connected disability.  The Board 
finds that the preponderance of the competent evidence shows 
that the veteran does not have loss of use of both lower 
extremities as a result of service-connected disabilities 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  

In addition, the evidence indicates that the veteran has 
never asserted any blindness or loss of visual acuity due to 
service and service connection for such disability has never 
been established.  There is no medical finding as that the 
loss of use of one lower extremity together with residuals of 
organic disease or injury have so affected the veteran's 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
Further, there is no evidence that indicates that the veteran 
has lost the use of either hand and there is evidence that 
indicates that he retains the full use of his hands.  There 
is no evidence indicating that he has loss of use of either 
upper extremity and there is evidence indicating that he is 
able to continue to use both of his upper extremities. 

The Board has carefully considered the veteran's statements.  
The Board finds that the veteran is a layperson who is not 
qualified to opine on the etiology of a medical disorder.  He 
is competent, as a lay person, to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He is not, however, competent to offer a medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that he has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The statements of the veteran are not competent 
medical evidence as to a nexus between his claimed loss of 
use of his lower extremities and his service-connected 
disabilities.  

Thus, for the reasons detailed above, entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing is not established. 

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant if certain requirements are 
met.  Entitlement to special home adaptation requires that 
the veteran is not entitled to a certificate of eligibility 
for assistance in acquiring specially adapted housing under 
38 C.F.R. § 3.809 nor had the veteran previously received 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a).  The other requirement is that the 
veteran is entitled to compensation for permanent and total 
disability that is due to blindness in both eyes with 5/200 
visual acuity or less, or includes the anatomical loss or 
loss of use of both hands.  The assistance referred to in 
this section will not be available to any veteran more than 
once.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a 
(2006).

The competent evidence does not show that the veteran has 
vision of 5/200 or less in both eyes or the loss, or 
permanent loss of use, of both hands.  As such, entitlement 
to a home adaptation grant is not established. 

In sum, the Board finds that the competent evidence of record 
preponderates against a finding that the veteran currently 
meets any of the criteria for a certificate of eligibility 
for assistance in requiring specially adapted housing or for 
a certificate of eligibility for assistance in acquiring 
necessary special home adaptations.  Thus, the preponderance 
of the evidence is against the claim of entitlement to a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing or special home 
adaptations and the claim is denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing is denied.

Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations is denied.      

REMAND

The veteran seeks an effective date earlier than May 1, 2005, 
to add his current spouse, K., as his dependent.  A copy of 
the marriage certificate received on April 29, 2005, shows 
the veteran married K. on July 1, 2003.  The veteran had been 
notified by the RO in May 2005 that a request had recently 
been received for Chapter 35 benefits for his wife, K.; 
however, the records show that he was married to A.  As he 
had not reported his current dependency status his 
compensation payments would be reduced.  

After receipt of information from the veteran, the RO 
notified him by letters dated in July 2005 that A. was 
removed as a dependent and his benefits reduced effective 
January 1, 2003, first of the month following the month of 
divorce.  His current spouse, K., was added to his award 
effective June 1, 2005, first of the month following the 
month notification of the marriage was received because 
notice of the marriage was not received within one year of 
the marriage.

The veteran disagreed and acknowledged that he did not inform 
VA of the divorce from his first wife.  But he contends that 
he informed the Means Office at Biloxi VA Medical Center of 
the divorce and remarriage at approximately the time of 
occurrence of his second marriage.  He assumed this 
information would be relayed to the RO.  He further contends 
that, he thought VA had K. shown as his spouse because the 
marriage license had been brought to the Means office, K. 
appeared with him as his wife at a VA hearing in Jackson, and 
she was approved for ChampVA.  

The Board notes that the veteran has not been provided notice 
for an effective date claim for adding a dependent under the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002 & Supp. 2006).  
VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006)).

In addition, the evidence indicates that the veteran's 
current spouse, K., has been previously married and divorced.  
Our review does not find, however, that a copy of the divorce 
degree regarding her prior marriage is contained in the 
claims file.  The RO should request that the veteran submit a 
copy of K.'s divorce decree.  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2006) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2006).

2.  Request the veteran to submit a copy 
of K.'s divorce decree from her prior 
marriage.

3.  Then, readjudicate the veteran's claim 
to include consideration of additional 
evidence submitted or secured and the 
veteran's contentions.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and allowed an appropriate time for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


